Exhibit 12.1 Burlington Northern Santa Fe Corporation and Subsidiaries Computation of Ratio of Earnings to Fixed Charges In millions, except ratio amounts (Unaudited) Year ended December 31, 2007 2006 2005 2004 2003 Earnings: (As Adjusted )a (As Adjusted )a (As Adjusted )a (As Adjusted )a Income before income taxes and cumulative effect of accounting changea $ 2,957 $ 2,996 $ 2,453 $ 1,296 $ 1,241 Add: Interest and other fixed charges, excluding capitalized interest 511 485 437 409 420 Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor 282 261 221 195 182 Distributed income of investees accounted for under the equity method 4 3 4 4 3 Amortization of capitalized interest 4 4 8 8 8 Less: Equity in earnings of investments accounted for under the equity method 19 27 15 9 14 Total earnings available for fixed charges $ 3,739 $ 3,722 $ 3,108 $ 1,903 $ 1,840 Fixed charges: Interest and fixed charges $ 528 $ 499 $ 450 $ 419 $ 429 Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor 282 261 221 195 182 Total fixed charges $ 810 $ 760 $ 671 $ 614 $ 611 Ratio of earnings to fixed charges 4.62x 4.90x 4.63x 3.10x 3.01x a Prior year numbers have been adjusted for the retrospective adoption of Financial Accounting Standards Board (FASB) Staff Position (FSP)AUG AIR-1, Accounting for Planned Major Maintenance Activities. See Note 2 to the Consolidated Financial Statements for additional information.
